Per Curiam:
These five cases are presented upon substantially the same state of facts as were before this court in the case of Chambers & McKee Co. v. Roberts, recently decided (4 App. Div. 20), in which case the warrants of attachment had been vacated and the order was affirmed by us. It is insisted here that additional facts have been made to appear. These facts are stated in the affidavit of Van Horn which we have considered. But the facts therein stated do not change the aspect of the case as formerly presented to us, or require or permit any change in the result. The orders should be reversed, with ten dollars costs and disbursements, and the motion to vacate the attachment granted, with ten dollars costs in each case. Present — Barrett, Rumsey, Williams, Patterson and Ingraham, JJ.